Appeal from an amended judgment of the Supreme Court, Erie County (Frederick J. Marshall, J.), entered March 4, 2009 in a personal injury action. The amended judgment awarded plaintiff money damages upon a jury verdict.
Now, upon the stipulation of discontinuance signed by the attorneys for the parties on July 1, 2010, and filed in the Erie County Clerk’s Office on July 1, 2010,
It is hereby ordered that said appeal is unanimously dismissed without costs upon stipulation. Present—Smith, J.P., Peradotto, Lindley, Sconiers and Pine, JJ. [Prior Case History: 23 Misc 3d 527.]